Plaintiff moves to enjoin defendant from further holding himself out as co-holder of the matai title Paulualo pertaining to the village of Afono. In 1980, the Paulualo family presented both plaintiff and defendant before the village council as the appointed co-holders of the family’s *27title. On the testimony, this action taken has no precedent in the customs and traditions of the Paulualo family. Bestowal of title in the customary manner was accordingly undertaken. With the family’s consent as well as plaintiff’s (in the apparent desire to resolve family differences regarding the appointment of a matai), defendant has since held himself out as a matai and has accordingly participated in council matters both at the village and county levels. According to the testimony, however, plaintiff was elected to register the title in order to comply with the requirements of the law.1
Until recently the parties have co-existed. Defendant, however, has proven more popular with the village and county. He has been nominated by the county to the government position of County Chief, which position the plaintiff also desires. Friction arises between the parties because of this issue, it also being one of the admitted reasons for this matter coming to court.
As it happens, the communal complicity in the bestowal of the title on an additional holder has resulted in the defendant’s running afoul of the provisions of A.S.C.A § 1.0414. This provision prohibits a person from using a matai title before the same has been registered in accordance with the provisions of A.S.C.A. §§ 1.401 et seq.
As defendant is not a registered holder of the title Paulualo, and his use of the title is in violation of A.S.C.A § 1.0414, it is therefore ORDERED that Defendant Faleseu Mataiumu Siofaga, is hereby enjoined from further use of title, or holding himself out as, I'aulualo.2

 The process of registering matai titles involves the Territorial Registrar’s public posting of the claim for a period of 60 days. A.S.C.A. § 1.0406. If no objections are made within that 60 day period, the Registrar will register the title to the claimant. A.S.C.A. § 1.0407.


 Our decision may appear harsh in that everyone concerned, including the family, is equally blameworthy in promoting the violation of the law and yet the defendant alone bears the consequences. Our concern in this matter *28is not punishment but giving proper effect to thé statute. Punishment is the concern of the criminal court. A.S.C.A. § 1.0414 is also a criminal statute and prosecution thereunder is within the exclusive province of the Attorney General.